                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN



BMO HARRIS BANK NA,

                       Plaintiff,

               v.                                      Case No. 20-C-546


SCOTT BERKOVITZ, et al.,

                       Defendants.



                            STIPULATED PROTECTIVE ORDER



       WHEREAS Plaintiff BMO Harris Bank NA (BMO) and Defendants American

National Bank (ANB), MRC Leasing and Michael R. Chizek (Chizek Defendants)

possess highly – sensitive and confidential information that may be disclosed in responding

to discovery requests or otherwise in this action and that must be protected in order to preserve

the legitimate business interests of the Parties and others;

       WHEREAS, the Court considered this matter during a telephone hearing on November 6,

2020 and the Court agreed that a Protective Order, including the addition of language included

herein as paragraph (E), was justified under the facts and circumstances of the case; and

       WHEREAS Plaintiff and Defendants have, through counsel, stipulated to the entry of this

Stipulated Protective Order to prevent unnecessary dissemination or disclosure of such highly

sensitive and confidential information, during the course of discovery or otherwise:




         Case 1:20-cv-00546-WCG Filed 11/17/20 Page 1 of 8 Document 90
                                         STIPULATION

       NOW, THEREFORE, THE PARTIES STIPULATE that the following may be entered as

the Order of the Court without further notice or hearing and the parties will act in accordance with

the terms of this Stipulated Protective Order until further Order of the Court:

       (A) DESIGNATION OF CONFIDENTIAL OR ATTORNEYS’ EYES ONLY

INFORMATION. Designation of information under this Order must be made by placing or

affixing on the document or material, in a manner that will not interfere with its legibility, the

words “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”

               (1) One who produces information, documents, or other material may designate

       them as “CONFIDENTIAL” when the person in good faith believes they contain trade

       secrets or nonpublic confidential technical, commercial, financial, personal, or business

       information.

               (2) One who produces information, documents, or other material may designate

       them as “ATTORNEYS’ EYES ONLY” when the person in good faith believes that they

       contain particularly sensitive trade secrets or other nonpublic confidential technical,

       commercial, financial, personal, or business information that requires protection beyond

       that afforded by a CONFIDENTIAL designation.

               (3) Except for information, documents, or other materials produced for inspection

       at the party’s facilities, the designation of confidential information as CONFIDENTIAL or

       ATTORNEYS’ EYES ONLY must be made prior to, or contemporaneously with, their

       production or disclosure. In the event that information, documents or other materials are

       produced for inspection at the party’s facilities, such information, documents, or other

       materials may be produced for inspection before being marked confidential. Once specific

                                                 2

         Case 1:20-cv-00546-WCG Filed 11/17/20 Page 2 of 8 Document 90
       information, documents, or other materials have been designated for copying, any

       information, documents, or other materials containing confidential information will then

       be marked confidential after copying but before delivery to the party who inspected and

       designated them. There will be no waiver of confidentiality by the inspection of

       confidential information, documents, or other materials before they are copied and marked

       confidential pursuant to this procedure.

               (4) Portions of depositions of a party’s present and former officers, directors,

       employees, agents, experts, and representatives will be deemed confidential only if

       designated as such when the deposition is taken or within 30 days of receipt of the

       deposition transcript.

               (5) If a party inadvertently produces information, documents, or other material

       containing CONFIDENTIAL or ATTORNEYS’ EYES ONLY information without

       marking or labeling it as such, the information, documents, or other material shall not lose

       its protected status through such production and the parties shall take all steps reasonably

       required to assure its continued confidentiality if the producing party provides written

       notice to the receiving party within 10 days of the discovery of the inadvertent production,

       identifying the information, document or other material in question and of the corrected

       confidential designation.

       (B) DISCLOSURE AND USE OF CONFIDENTIAL INFORMATION. Information,

documents, or other material designated as CONFIDENTIAL OR ATTORNEYS’ EYES ONLY

under this Order must not be used or disclosed by the parties or counsel for the parties or any

persons identified in subparagraphs (B)(1) and (2) below for any purposes whatsoever other than

preparing for and conducting the litigation in which the information, documents, or other material

                                                  3

         Case 1:20-cv-00546-WCG Filed 11/17/20 Page 3 of 8 Document 90
were disclosed (including appeals). The parties must not disclose information, documents, or other

material designated as confidential to putative class members not named as plaintiffs in putative

class litigation unless and until one or more classes have been certified. Nothing in this Order

prohibits a receiving party that is a government agency from following its routine uses and sharing

such information, documents or other material with other government agencies or self-regulatory

organizations as allowed by law.

               (1) CONFIDENTIAL INFORMATION. The parties and counsel for the parties

       must not disclose or permit the disclosure of any information, documents or other material

       designated as CONFIDENTIAL by any other party or third party under this Order,

       except that disclosures may be made in the following circumstances:

                      (a) Disclosure may be made to employees of counsel for the parties or, when

               the party is a government entity, employees of the government, who have direct

               functional responsibility for the preparation and trial of the lawsuit. Any such

               employee to whom counsel for the parties makes a disclosure must be advised of,

               and become subject to, the provisions of this Order requiring that the information,

               documents, or other material be held in confidence.

                      (b) Disclosure may be made only to employees of a party required in good

               faith to provide assistance in the conduct of the litigation in which the information

               was disclosed who are identified as such in writing to counsel for the other parties

               in advance of the disclosure of the confidential information, documents or other

               material.

                      (c) Disclosure may be made to court reporters engaged for depositions and


                                                 4

         Case 1:20-cv-00546-WCG Filed 11/17/20 Page 4 of 8 Document 90
       those persons, if any, specifically engaged for the limited purpose of making copies

       of documents or other material. Before disclosure to any such court reporter or

       person engaged in making copies, such reporter or person must agree to be bound

       by the terms of this Order.

              (d) Disclosure may be made to consultants, investigators, or experts

       (collectively “experts”) employed by the parties or counsel for the parties to assist

       in the preparation and trial of the lawsuit. Before disclosure to any expert, the expert

       must be informed of and agree to be subject to the provisions of this Order requiring

       that the information, documents, or other material be held in confidence.

              (e) Disclosure may be made to deposition and trial witnesses in connection

       with their testimony in the lawsuit and to the Court and the Court’s staff.

              (f) Disclosure may be made to persons already in lawful and legitimate

       possession of such CONFIDENTIAL information.

       (2) ATTORNEYS’ EYES ONLY INFORMATION. The parties and counsel for

the parties must not disclose or permit the disclosure of any information, documents, or

other material designated as “ATTORNEYS’ EYES ONLY” by any other party or third

party under this Order to any other person or entity, except that disclosures may be made

in the following circumstances:

              (a) Disclosure may be made to counsel and employees of counsel for the

       parties who have direct functional responsibility for the preparation and trial of the

       lawsuit. Any such employee to whom counsel for the parties makes a disclosure




                                          5

 Case 1:20-cv-00546-WCG Filed 11/17/20 Page 5 of 8 Document 90
               must be advised of, and become subject to, the provisions of this Order requiring

               that the information, documents, or other material be held in confidence.

                      (b) Disclosure may be made to court reporters engaged for depositions and

               those persons, if any, specifically engaged for the limited purpose of making copies

               of documents or other material. Before disclosure to any such court reporter or

               person engaged in making copies, such reporter or person must agree to be bound

               by the terms of this Order.

                      (c) Disclosure may be made to consultants, investigators, or experts

               (collectively “experts”) employed by the parties or counsel for the parties to assist

               in the preparation and trial of the lawsuit. Before disclosure to any expert, the expert

               must be informed of and agree to be subject to the provisions of this Order requiring

               that the information, documents, or other material be held in confidence.

                      (d) Disclosure may be made to deposition and trial witnesses in connection

               with their testimony in the lawsuit and to the Court and the Court’s staff.

                      (e) Disclosure may be made to persons already in lawful and legitimate

               possession of such ATTORNEYS’ EYES ONLY information.

       (C) MAINTENANCE OF CONFIDENTIALITY. Except as provided in subparagraph

(B), counsel for the parties must keep all information, documents, or other material designated as

confidential that are received under this Order secure within their exclusive possession and must

place such information, documents, or other material in a secure area.

               (1) All copies, duplicates, extracts, summaries, or descriptions (hereinafter referred

       to collectively as “copies”) of information, documents, or other material designated as

                                                  6

         Case 1:20-cv-00546-WCG Filed 11/17/20 Page 6 of 8 Document 90
       confidential under this Order, or any portion thereof, must be immediately affixed with

       the words CONFIDENTIAL or ATTORNEYS’ EYES ONLY if not already containing

       that designation.

               (2) To the extent that any answers to interrogatories, transcripts of depositions,

       responses to requests for admissions, or any other papers filed or to be filed with the Court

       reveal or tend to reveal information claimed to be confidential, these papers or any portion

       thereof must be filed under seal by the filing party with the Clerk of Court utilizing the

       procedures set forth in General Local Rule 79(d). If a Court filing contains

       information,     documents,      or    other      materials     that     were       designated

       CONFIDENTIAL or ATTORNEYS’ EYES ONLY by a third party, the party making the

       filing shall provide notice of the filing to the third party.

       (D) CHALLENGES TO CONFIDENTIALITY DESIGNATION. A party may

challenge the designation of confidentiality by motion. The movant must accompany such a

motion with the statement required by Civil Local Rule 37. The designating party bears the

burden of proving that the information, documents, or other material at issue are properly

designated as confidential. The Court may award the party prevailing on any such motion actual

attorney fees and costs attributable to the motion.

       (E) SEALED RECORDS. The parties anticipate that, because of the nature of the dispute,

a large number of the documents to be filed with the Court, either as briefs or exhibits, will contain

social security numbers, bank account numbers, and other confidential information, making it

particularly burdensome to redact documents or continually file documents under seal. The Court

shall allow the parties to file all such documents under seal as a matter of course without the need

for any motion or order beyond this Order.

                                                   7

         Case 1:20-cv-00546-WCG Filed 11/17/20 Page 7 of 8 Document 90
       (F) CONCLUSION OF LITIGATION. At the conclusion of the litigation, a party may

request that all information, documents, or other material not filed with the Court or received into

evidence and designated as CONFIDENTIAL or ATTORNEYS’ EYES ONLY under this Order

must be returned to the originating party or, if the parties so stipulate, destroyed, unless otherwise

provided by law. Notwithstanding the requirements of this paragraph, a party may retain a

complete set of all documents filed with the Court, subject to all other restrictions of this Order.


                                              ORDER

       Based on the Stipulation of the parties and the factual representations set forth therein, the

Court finds that exchange of sensitive information between or among the parties and/or third

parties other than in accordance with this Order may cause unnecessary damage and injury to the

parties or to others. The Court further finds that the terms of this Order are fair and just and that

good cause has been shown for entry of a protective order governing the confidentiality of

documents produced in discovery, answers to interrogatories, answers to requests for admission,

and deposition testimony. Therefore, pursuant to Federal Rule of Civil Procedure 26(c) and

Civil Local Rule 26(e), the Stipulated Protective Order of the parties shall stand as and for the

Order of the Court in each and every respect.

        SO ORDERED at Green Bay, Wisconsin, this 16th day of November, 2020.

                                                         s/ William C. Griesbach

                                                        William C. Griesbach
                                                        United States District Judge




                                                  8

         Case 1:20-cv-00546-WCG Filed 11/17/20 Page 8 of 8 Document 90
